Exhibit 10.66

SECOND AMENDMENT TO THE

PENSION PLAN OF

CONSTELLATION ENERGY GROUP, INC.

(Amended and Restated Effective January 31, 2012)

WHEREAS, .Exelon Corporation (the “Company”) sponsors the Pension Plan of
Constellation Energy Group, Inc. (Amended and Restated Effective January 31,
2012) (the “Plan”); and

WHEREAS, the Company desires to amend the Plan to incorporate the provisions of
a special lump sum payment option and to reflect changes necessary to comply
with Section 436 of the Internal Revenue Code of 1986, as amended, and the final
regulations thereunder.

NOW, THEREFORE, RESOLVED, that pursuant to the power of amendment contained in
Article IX of the Plan, the Plan is amended, effective October 1, 2012, except
as otherwise stated below:

1. Effective on and after January 1, 2013, Section 1.1 of the Plan is amended by
inserting the following at the end thereof:

No Employee hired on or after January 1, 2013 shall be eligible to participate
in the Plan, with the exception of Employees of the Employer listed on Appendix
G.

2. Effective on and after the Effective Time, Article 1 of the Plan is amended
by inserting the following new Section 1.3 at the end thereof:

1.3 Effect of Merger Agreement — If an Employee who was an Employee on or prior
to the Effective Time transfers employment to or is reemployed by Exelon in a
job classification with respect to which similarly situated employees of Exelon
are not eligible to participate in the Plan but are instead eligible to
participate in a Parent Benefit Plan (as such term is defined in the Merger
Agreement) that is intended to be qualified under Section 401(a) or 401(k) of
the Code (each such plan, an “Exelon Retirement Plan”), then such individual
shall upon such transfer or reemployment remain a Participant in the Plan and
shall not participate in the Exelon Retirement Plan. If a participant in an
Exelon Retirement Plan who was a participant in such plan on or prior to the



--------------------------------------------------------------------------------

Effective Time transfers employment to or is reemployed by a Participating
Employer in a job classification with respect to which similarly situated
employees of such Participating Employer are not eligible to participate in such
plan but are instead eligible to participate in the Plan, then such individual
shall upon such transfer or reemployment remain a participant in the Exelon
Retirement Plan and shall not participate in the Plan.

3. Article I of the Plan is amended by inserting the following new Section 1.4
at the end thereof:

Section 1.4. Certain Rehired Employees. Notwithstanding anything contained
herein to the contrary, no individual who has received a Special Lump Sum
Payment or an Immediately Commencing Annuity in accordance with Section 3.6
shall be eligible to become a Participant pursuant to this Article 1.

4. Article III of the Plan is amended by adding the following new Section 3.6 at
the end thereof:

Section 3.6. Special Lump Sum Payment Option. (a) Eligibility. A Participant may
elect to receive, during the election period described in this Section 3.6, his
or her deferred Gross Pension as a terminated vested participant under the Plan
(“Deferred Gross Pension”) in the form of a lump sum payment (“Special Lump Sum
Payment”) or, an “Immediately Commencing Annuity” (as defined below); provided,
however, that:

(i) the Participant has a Severance From Service Date prior to June 30, 2012 and
does not die and is not rehired during the period beginning July 1, 2012 and
ending on the date payment is made or commences in accordance with this
Section 3.6;

(ii) the Participant has not otherwise commenced receiving pension benefits
under the Plan on or prior to the date payment is made or commences in
accordance with this Section 3.6;

(iii) such Severance From Service Date is not on account of the Participant’s
disability, following which the Participant is receiving long-term disability
payments under any long-term disability program of an Employer, including on
June 30, 2012;

 

2



--------------------------------------------------------------------------------

(iv) the Participant’s Deferred Gross Pension is not subject to a qualified
domestic relations order as defined in Section 414(p) of the Code

(v) the Participant is not immediately, as of his or her Severance From Service
Date, eligible for early retirement benefits in accordance with 3.3(b) above;

(vi) the Participant is not on a leave of absence or layoff from an Employer on
June 30, 2012;

(vii) the Participant is not 70 1⁄2 years of age or older as of October 1, 2012;
and

(viii) the Participant can be located, after a diligent search, as necessary, by
the Plan Administrator before July 1, 2012.

For each such Participant described in this paragraph (a) of this Section 3.6,
the term “Immediately Commencing Annuity” shall mean, as applicable, either:

(i) with respect to a Participant eligible to commence receipt of his or her
Deferred Gross Pension as of December 1, 2012, any applicable optional form of
annuity available to the Participant under this Article III; or

(ii) with respect to any other Participant, a single life annuity, 50%
“qualified joint and survivor annuity” (within the meaning of Code
Section 417(b)) or a 75% “qualified optional survivor annuity” (within the
meaning of Code Section 417(g)).

For purposes of this Section 3.6, a “Participant” shall also include a
beneficiary of a Participant who otherwise satisfies the requirements of this
Section 3.6 but for the Participant’s death prior to July 1, 2012.

3.6(b) Election and Election Period. To receive the distribution of benefits
described in paragraph (a) of this Section 3.6, an eligible Participant must
voluntarily elect to receive a distribution pursuant to this Section 3.6 by
completing an election form and spousal waiver, if required, provided by the
Administrator, and submitting such forms to the Administrator after October 1,
2012 and before the following dates, as applicable,

(i) November 15, 2012, with respect to a Participant who elects a Special Lump
Sum Payment; and

(iii) December 15, 2012, with respect to a Participant who elects an Immediately
Commencing Annuity,

or such other period during 2012 determined by the Administrator.

 

3



--------------------------------------------------------------------------------

The Administrator shall provide each eligible Participant, not less than 30 days
and not more than 180 days before the Benefit Commencement Date, an application
form including a general description of the material features, as well as an
explanation of the relative values and financial effect, of the optional forms
of benefit available under this Section 3.6, in a manner that satisfies the
notice requirements of Section 417(a)(3) of the Code and the Treasury
Regulations thereunder. The form shall indicate the Participant’s right to waive
a survivor annuity, his Surviving Spouse’s right to consent to such waiver or
refuse such consent, and the right to revoke any waiver, within the 180 day
period preceding the Benefit Commencement Date, and shall include a description
of the right of the Participant, if any, to defer receipt of a distribution and
the consequences of failure to defer such receipt, in accordance with Treasury
guidance under Section 411(a)(11) of the Code.

3.6(c) Amount of Payment. The Special Lump Sum Payment shall equal the actuarial
equivalent of the Participant’s nonforfeitable Deferred Gross Pension, based on
the following factors:

(i) the applicable interest rate described in Section 417(e)(3) of the Code for
August of 2011;

(ii) an assumed commencement date of the later of (A) age 65, and (B) the
Participant’s age as of December 1, 2012;

(iii) the applicable mortality table, as defined in Section 417 of the Code and
the Treasury Regulations promulgated thereunder; and

(iv) the Gross Pension of a Participant in the PEP shall be calculated, in
accordance with the terms of the existing terms of the Plan, as the present
value of the age 65 deferred annuity (within the meaning of 3.3(g)).

The Immediately Commencing Annuity shall be calculated:

(i) in accordance with the applicable terms of the Plan, for a Participant who
is eligible to immediately commence benefits under the terms of the Plan as of
the payment date set forth in paragraph (d) of this Section 3.6 and

(ii) as the actuarial equivalent of the Special Lump Sum Payment, for each other
Participant.

 

4



--------------------------------------------------------------------------------

3.6(d) Payment of Benefit. If an eligible Participant elects the distribution of
his or her Deferred Gross Pension in accordance with this Section 3.6, payment
shall be made, or commence to be made, on or before December 1, 2012, or as soon
as administratively practicable thereafter.

3.6(e) Death and Rehire. If an eligible Participant elects the distribution of
his or her Deferred Gross Pension in accordance with this Section 3.6 and
subsequently dies or is rehired as an Employee before distributions commence,
his or her election shall be null and void and the Participant’s benefit shall
be paid pursuant to the Plan without regard to this Section 3.6. Notwithstanding
anything contained herein to the contrary, upon distribution of a Special Lump
Sum Payment or an Immediately Commencing Annuity made to an individual in
accordance with this Section 3.6, in the event of the individual’s rehire with
an Employer following the date such distribution is made, the individual shall
not be eligible to participate in the Plan during such period of rehire and may
be eligible to participate in the Exelon Corporation Cash Balance Pension Plan
or the Exelon Corporation Pension Plan for Bargaining Unit Employees (or such
other plan that applies to employees of an Employer hired on or after
December 1, 2012), as applicable, in accordance with their terms and conditions.

5. Effective on and after the Effective Time, Section 6.1 shall be amended by
adding a sentence before the first sentence, as follows:

Each person entitled to a payment under the Plan shall furnish such information
and data, including birth certificates or other evidence of age satisfactory to
the Administrator, and sign such documents as may reasonably be requested by the
Administrator or the Trustee in connection with the administration of the Plan.

6. Effective on and after the Effective Time, Sections 6.4, 6.5, 6.6, 6.7 and
6.8 shall be deleted in their entirety, and new Sections 6.4 through 6.12 shall
be added as follows, and the remaining sections shall be renumbered:

6.4 The Administrator, the Investment Fiduciary and the Corporate Investment
Committee

6.4(a) The Administrator — The Company’s Vice President, Health & Benefits, or
such other person or committee appointed by the Chief Human Resources Officer
from time to time (such vice president or other person or committee, the
“Administrator”), shall be the “administrator” of the Plan, within the meaning
of such term as used in ERISA. In addition, the Administrator shall be the
“named fiduciary” of the Plan, within the meaning of such term as used in ERISA,
solely with respect to administrative matters involving the Plan and not with
respect to any investment of the Plan’s assets. The Administrator shall have the
following duties, responsibilities and rights:

(i) The Administrator shall have the duty and discretionary authority to
interpret and construe this Plan in regard to all questions of eligibility, the
status and rights of Participants, Beneficiaries and other persons under this
Plan, and the manner, time, and amount of payment of any distributions under
this Plan.

 

5



--------------------------------------------------------------------------------

The determination of the Administrator with respect to an Employee’s years of
Vesting Service, the amount of the Employee’s Compensation, and any other matter
affecting payments under the Plan shall be final and binding. Benefits under the
Plan shall be paid to a Participant or Beneficiary only if the Administrator, in
his or her discretion, determines that such person is entitled to benefits.

(ii) Each Employer shall, from time to time, upon request of the Administrator,
furnish to the Administrator such data and information as the Administrator
shall require in the performance of his or her duties.

(iii) The Administrator shall direct the Trustee to make payments of amounts to
be distributed from the Trust Fund under Article 7 (relating to distributions).
In addition, it shall be the duty of the Administrator to certify to the Trustee
the names and addresses of all Participants, the amounts of all Pensions, the
dates of death of Participants and all proceedings and acts of the Administrator
necessary or desirable for the Trustee to be fully informed as to the Pension to
be paid out of the Trust Fund.

(iv) The Administrator shall have all powers and responsibilities necessary to
administer the Plan, except those powers that are specifically vested in the
Investment Fiduciary, the Corporate Investment Committee or the Trustee.

(v) The Administrator may require a Participant or Beneficiary to complete and
file certain applications or forms approved by the Administrator and to furnish
such information requested by the Administrator. The Administrator and the Plan
may rely upon all such information so furnished to the Administrator.

(vi) The Administrator shall be the Plan’s agent for service of legal process
and forward all necessary communications to the Trustee.

6.4(b) Removal of Administrator — The Chief Human Resources Officer shall have
the right at any time, with or without cause, to remove the Administrator
(including any member of a committee that constitutes the Administrator). The
Administrator may resign and the resignation shall be effective upon delivery of
the written resignation to the Chief Human Resources Officer. Upon the
resignation, removal or failure or inability for any reason of the Administrator
to act hereunder, the Chief Human Resources Officer shall appoint a successor.
Any successor Administrator shall have all the rights, privileges and duties of
the predecessor, but shall not be held accountable for the acts of the
predecessor. None of the Company, any member of the board of directors of the
Company who is not the Chief Human Resources Officer, nor any other person shall
have any responsibility regarding the retention or removal of the Administrator.

 

6



--------------------------------------------------------------------------------

6.4(c) The Investment Fiduciary — The Company, acting through the Exelon
Investment Office, shall be the Investment Fiduciary and the “named fiduciary”
of the Plan, within the meaning of such term as used in ERISA, solely with
respect to matters involving the investment of assets of the Plan and, any
contrary provision of the Plan notwithstanding, in all events subject to the
limitations contained in section 404(a)(2) of ERISA and all other applicable
limitations. The Investment Fiduciary shall have the following duties,
responsibilities and rights:

(i) The Investment Fiduciary shall be the “named fiduciary” for purposes of
directing the Trustee as to the investment of amounts held in the Trust Fund and
for purposes of appointing one or more investment managers as described in
ERISA.

(ii) The Investment Fiduciary shall submit to the Corporate Investment Committee
annual manager review results and such other reports and documents as may be
necessary for the Corporate Investment Committee to monitor the activities and
performance of the Investment Fiduciary.

(iii) Each Employer shall, from time to time, upon request of the Investment
Fiduciary, furnish to the Investment Fiduciary such data and information as the
Investment Fiduciary shall require in the performance of its duties.

6.4(d) The Corporate Investment Committee — The Corporate Investment Committee
shall be responsible for overall monitoring of the performance of the Investment
Fiduciary. The Corporate Investment Committee shall have the following duties,
responsibilities and rights:

(i) The Corporate Investment Committee shall monitor the activities and
performance of the Investment Fiduciary and shall review annual manager review
results and any other reports and documents submitted by the Investment
Fiduciary.

(ii) The Corporate Investment Committee shall have authority to approve asset
allocation recommendations of the Investment Fiduciary, and approve the
retention or firing of any investment consultant (but not any investment
manager), custodian or trustee, as recommended by the Investment Fiduciary.

(iii) The Corporate Investment Committee shall have the right at any time, with
or without cause, to remove one or more employees of the Exelon Investment
Office or to appoint another person or committee to act as Investment Fiduciary.
Any successor Investment Fiduciary shall have all the rights, privileges and
duties of the predecessor, but shall not be held accountable for the acts of the
predecessor.

The power and authority of the Corporate Investment Committee with respect to
the Plan shall be limited solely to the monitoring and removal of the Investment
Fiduciary and approval of the recommendations specified in clause (ii) above.
The Corporate Investment Committee shall have no responsibility for making
investment decisions, appointing or firing investment managers or for any other
duties or responsibilities with respect to the Plan, other than those
specifically listed herein.

 

7



--------------------------------------------------------------------------------

6.4(e) Status of Administrator, the Investment Fiduciary and the Corporate
Investment Committee — The Administrator, any person acting as, or on behalf of,
the Investment Fiduciary, and any member of the Corporate Investment Committee
may, but need not, be an Employee, trustee or officer of an Employer and such
status shall not disqualify such person from taking any action hereunder or
render such person accountable for any distribution or other material advantage
received by him or her under this Plan, provided that no Administrator, person
acting as, or on behalf of, the Investment Fiduciary, or any member of the
Corporate Investment Committee who is a Participant shall take part in any
action of the Administrator or the Investment Fiduciary on any matter involving
solely his or her rights under this Plan.

6.4(f) Notice to Trustee of Members — The Trustee shall be notified as to the
names of the Administrator and the person or persons authorized to act on behalf
of the Investment Fiduciary.

6.4(g) Allocation of Responsibilities. Each of the Administrator, the Investment
Fiduciary and the Corporate Investment Committee may allocate their respective
responsibilities and may designate any person, persons, partnership or
corporation to carry out any of such responsibilities with respect to the Plan.
Any such allocation or designation shall be reduced to writing and such writing
shall be kept with the records of the Plan.

6.4(h) General Governance — Each of the Administrator, the Investment Fiduciary
and the Corporate Investment Committee may act at a meeting or by written
consent approved by a majority of its respective members, as applicable. The
Corporate Investment Committee shall elect one of its members as chairman and
appoint a secretary, who may or may not be a member of such Committee. The
secretary of the Corporate Investment Committee shall keep a record of all
meetings and forward all necessary communications to the Employers or the
Trustee. All decisions of the Corporate Investment Committee shall be made by
the majority, including actions taken by written consent. The Administrator, the
Investment Fiduciary and the Corporate Investment Committee may adopt such rules
and procedures as it deems desirable for the conduct of its affairs, provided
that any such rules and procedures shall be consistent with the provisions of
the Plan.

6.4(i) Indemnification — The Employers hereby jointly and severally indemnify
the Administrator, the persons employed in the Exelon Investment Office, the
members of the Corporate Investment Committee, the Chief Human Resources
Officer, and the directors, officers and employees of the Employers and each of
them, from the effects and consequences of their acts, omissions and conduct in
their official capacity with respect to the Plan (including but not limited to
judgments, attorney fees and costs with respect to any and all related claims,
subject to the Company’s notice of and right to direct any litigation, select
any counsel or advisor, and approve any settlement), except to the extent that
such effects and consequences result from their own willful misconduct. The
foregoing indemnification shall be in addition to (and secondary to) such other
rights such persons may enjoy as a matter of law or by reason of insurance
coverage of any kind.

 

8



--------------------------------------------------------------------------------

6.4(j) No Compensation. None of the Administrator, any person employed in the
Exelon Investment Office nor any member of the Corporate Investment Committee
may receive any compensation or fee from the Plan for services as the
Administrator, Investment Fiduciary or a member of the Corporate Investment
Committee; provided, however that nothing contained herein shall preclude the
Plan from reimbursing the Company or any Affiliate for compensation paid to any
such person if such compensation constitutes “direct expenses” for purposes of
ERISA. The Employers shall reimburse the Administrator, the persons employed in
the Exelon Investment Office and the members of the Corporate Investment
Committee for any reasonable expenditures incurred in the discharge of their
duties hereunder.

6.4(k) Employ of Counsel and Agents. The Administrator, the Investment Fiduciary
and the Corporate Investment Committee may employ such counsel (who may be
counsel for an Employer) and agents and may arrange for such clerical and other
services as each may require in carrying out its respective duties under the
Plan.

6.5 Claims Procedure. Any Participant or distributee who believes he or she is
entitled to benefits in an amount greater than those which he or she is
receiving or has received may file a claim with the Administrator. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed, and the address of the claimant. The Administrator
shall review the claim and, unless special circumstances require an extension of
time, within 90 days after receipt of the claim, give notice to the claimant,
either in writing by registered or certified mail or in an electronic
notification, of the Administrator’s decision with respect to the claim. Any
electronic notice delivered to the claimant shall comply with the standards
imposed by applicable Regulations. If the Administrator determines that special
circumstances require an extension of time for processing the claim, the
claimant shall be so advised in writing within the initial 90-day period and in
no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrator expects to render the benefit determination. The
notice of the decision of the Administrator with respect to the claim shall be
written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, the Administrator shall notify the claimant
of the adverse benefit determination and shall set forth the specific reasons
for the adverse determination, the references to the specific Plan provisions on
which the determination is based, a description of any additional material or
information necessary for the claimant to perfect the claim, an explanation of
why such material or information is necessary, and a description of the claim
review procedure under the Plan and the time limits applicable to such
procedures, including a statement of the claimant’s right (subject to the
limitations described in Section 8.9 (relating to statute of limitations for
actions under the Plan) and 8.10 (relating to forum for legal actions under the
Plan)) to

 

9



--------------------------------------------------------------------------------

bring a civil action under section 502 of ERISA following an adverse benefit
determination on review. The Administrator shall also advise the claimant that
the claimant or the claimant’s duly authorized representative may request a
review by the Chief Human Resources Officer (or such other officer designated
from time to time by the Chief Human Resources Officer) of the adverse benefit
determination by filing with such officer, within 60 days after receipt of a
notification of an adverse benefit determination, a written request for such
review. The claimant shall be informed that, within the same 60-day period, he
or she (a) may be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits and (b) may submit to the officer written
comments, documents, records and other information relating to the claim for
benefits. If a request is so filed, review of the adverse benefit determination
shall be made by the officer within, unless special circumstances require an
extension of time, 60 days after receipt of such request, and the claimant shall
be given written notice of the officer’s final decision. If the officer
determines that special circumstances require an extension of time for
processing the claim, the claimant shall be so advised in writing within the
initial 60-day period and in no event shall such an extension exceed 60 days.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the officer expects to render the
determination on review. The review of the officer shall take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The notice of the final
decision shall include specific reasons for the determination and references to
the specific Plan provisions on which the determination is based and shall be
written in a manner calculated to be understood by the claimant.

6.6 Notices to Participants, Etc. — All written notices, reports and statements
given, made, delivered or transmitted to a Participant or Beneficiary or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made or transmitted when mailed by first class mail with
postage prepaid and addressed to the Participant or Beneficiary or such other
person at the address last appearing on the records of the Administrator. A
Participant or Beneficiary or other person may record any change of his or her
address from time to time by written notice filed with the Administrator.

6.7 Responsibility to Advise Administrator of Current Address — Each person
entitled to receive a payment under the Plan shall file with the Administrator
in writing his or her complete mailing address and each change therein. A check
or communication mailed to any person at his or her address on file with the
Administrator shall be deemed to have been received by such person for all
purposes of the Plan, and neither the Administrator, the Employers nor the
Trustee shall be obliged to search for or ascertain the location of any person.
If the Administrator shall be in doubt as to whether payments are being received
by the person entitled thereto, it shall, by registered mail addressed to the
person concerned at his or her last address known to the Administrator, notify
such person that all future Pension payments will be withheld until such person
submits to the Administrator evidence of his or her continued life and his or
her proper mailing address.

 

10



--------------------------------------------------------------------------------

6.8 Notices to the Firm or Administrator — Written directions, notices and other
communications from Participants or Beneficiaries or any other persons entitled
to or claiming benefits under the Plan to the Employers or the Administrator
shall be deemed to have been duly given, made or transmitted either when
delivered to such location as shall be specified upon the form prescribed by the
Administrator for the giving of such directions, notices and other
communications or when mailed by first class mail with postage prepaid and
addressed to the addressee at the address specified upon such forms.

6.9 Records. Each of the Administrator, the Investment Fiduciary and the
Corporate Investment Committee shall keep a record of all of their respective
proceedings, if any, and shall keep or cause to be kept all books of account,
records and other data as may be necessary or advisable in their respective
judgment for the administration of the Plan, the administration of the
investments of the Plan or the monitoring of the investment activities of the
Plan, as applicable.

6.10 Actuary to be Employed — The Company or the Investment Fiduciary shall
engage an actuary to do such technical and advisory work as the Company or the
Investment Fiduciary may request, including analyses of the experience of the
Plan from time to time, the preparation of actuarial tables for the making of
computations thereunder, and the submission to the Company or the Investment
Fiduciary of an annual actuarial report, which report shall contain information
showing the financial condition of the Plan, a statement of the contributions to
be made by the Employers for the ensuing year, and such other information as may
be requested by the Company or the Investment Fiduciary.

6.11 Electronic Media — Notwithstanding any provision of the Plan to the
contrary and for all purposes of the Plan, to the extent permitted by the
Administrator and any applicable law or Regulation, the use of electronic
technologies shall be deemed to satisfy any written notice, consent, delivery,
signature, disclosure or recordkeeping requirement under the Plan, the Code or
ERISA to the extent permitted by or consistent with applicable law and
Regulations. Any transmittal by electronic technology shall be deemed delivered
when successfully sent to the recipient, or such other time specified by the
Administrator.

6.12 Correction of Error — If it comes to the attention of the Administrator
that an error has been made in the amount of benefits payable, or paid, to any
Participant or Beneficiary under the Plan, the Administrator shall be permitted
to correct such error by whatever means that the Administrator, in its sole
discretion determines, including by offsetting future benefits payable to the
Participant or Beneficiary or requiring repayment of benefits to the Plan,
except that no adjustment need be made with respect to any Participant or
Beneficiary whose benefit has been distributed in full prior to the discovery of
such error.

 

11



--------------------------------------------------------------------------------

7. Effective on and after of the Effective Time, Section 7.1 shall be deleted in
its entirety, and shall be replaced as follows:

7.1 Contributions and Funding Policy — No contributions from any Participant
shall be required or permitted under the Plan. The Company shall establish a
funding policy and method consistent with the objectives of the Plan and the
requirements of Title I of ERISA and shall communicate such policy and method,
and any changes in such policy and method, to the Investment Fiduciary.
Forfeitures arising under this Plan shall be applied to reduce the expenses of
Plan administration, not to increase the benefits otherwise payable to
Participants.

8. Effective on and after the Effective Time, Section 8.2(a) shall be amended to
delete the third paragraph thereof.

9. Article VIII of the Plan is amended by adding the following new Sections 8.8
at the end thereof:

8.8. Certain Rehired Employees. Notwithstanding anything contained herein to the
contrary, an individual who is reemployed by an Employer after December 19, 2012
and has received a Special Lump Sum Payment or an Immediately Commencing Annuity
in accordance with Section 3.6 shall not be eligible to become a Participant
pursuant to Article 1.

10. Effective on and after the Effective Time, Article VIII of the Plan is
amended by adding the following new Sections 8.9, 8.10, 8.11, and 8.12 at the
end thereof, as follows:

8.9 Expenses. The expenses of the Trustee in the administration of the Trust
Fund, including compensation, if any, to the Trustee for its services, shall be
paid by the Company or the Employers. All costs and expenses incurred in the
operation of the Trust Fund, to the extent not described in the preceding
sentence, and all costs and expenses incurred in the operation of the Plan or
the Trust Fund, as applicable, including, but not limited to, “direct expenses”
incurred in

 

12



--------------------------------------------------------------------------------

administering the Plan and the Trust Fund (including compensation paid to any
employee of an Employer or an Affiliate who is engaged in the administration of
the Plan or the Trust Fund), the expenses of the Administrator, the Investment
Office and the Corporate Investment Committee, the fees of counsel and any
agents for the Trustee, the Administrator, the Investment Office or the
Corporate Investment Committee, and the fees of investment managers that manage
assets of the Trust Fund, as applicable, shall be paid by the Trustee from the
Trust Fund in such proportion as the Investment Office, in its sole discretion,
shall determine, to the extent such expenses are not paid by the Employers and
to the extent permitted under ERISA, Regulations and other applicable
laws. Notwithstanding the foregoing, the Administrator or the Investment Office
may authorize an Employer to act as an agent of the Plan to pay any expenses,
and the Employer shall be reimbursed from the Trust Fund for such payments.

8.10 Statute of Limitations for Actions under the Plan. Except for actions to
which the statute of limitations prescribed by section 413 of ERISA applies,
(a) no legal or equitable action relating to a claim for benefits under section
502 of ERISA may be commenced later than one year after the claimant receives a
final decision from the Chief Human Resources Officer (or such other officer
designated from time to time by the Chief Human Resources Officer) in response
to the claimant’s request for review of the adverse benefit determination and
(b) no other legal or equitable action involving the Plan may be commenced later
than two years from the time the person bringing an action knew, or had reason
to know, of the circumstances giving rise to the action. This provision shall
not be interpreted to extend any otherwise applicable statute of limitations,
nor to bar the Plan or its fiduciaries from recovering overpayments of benefits
or other amounts incorrectly paid to any person under the Plan at any time or
bringing any legal or equitable action against any party.

8.11 Forum for Legal Actions under the Plan. Any legal action involving the Plan
that is brought by any Participant, any Beneficiary or any other person shall be
litigated in the federal courts located in District of Maryland, and no other
federal or state court.

8.12 Legal Fees. Any award of legal fees in connection with an action involving
the Plan shall be calculated pursuant to a method that results in the lowest
amount of fees being paid, which amount shall be no more than the amount that is
reasonable. In no event shall legal fees be awarded for work related to
(a) administrative proceedings under the Plan, (b) unsuccessful claims brought
by a Participant, Beneficiary or any other person, or (c) actions that are not
brought under ERISA. In calculating any award of legal fees, there shall be no
enhancement for the risk of contingency, nonpayment or any other risk nor shall
there be applied a contingency multiplier or any other multiplier. In any action
brought by a Participant, Beneficiary or any other person against the Plan, the
Administrator, any member of the Exelon Investment Office, any member of the
Corporate Investment Committee, the Chief Human Resources Officer, any Plan
fiduciary, the Company, its affiliates or their respective officers, directors,
employees, or agents (the “Plan Parties”), legal fees of the Plan Parties in
connection with such action shall be paid by the Participant, Beneficiary or
other person bringing the action, unless the court specifically finds that there
was a reasonable basis for the action.

 

13



--------------------------------------------------------------------------------

11. Effective on and after the Effective Time, Section 9.1 and 9.2 shall be
deleted in their entirety, and shall be replaced as follows

9.1 Amendment — The Board of Directors of the Company (or a committee thereof)
may at any time and from time to time amend or modify this Plan in any manner
deemed by the board of directors of the Company to be necessary or desirable,
provided, however, that in the case of any amendment or modification that would
not result in an aggregate annual cost to the Company of more than $50,000,000,
the Plan may be amended or modified by action of the Chief Human Resources
Officer (with the consent of the Chief Executive Officer in the case of a
discretionary amendment or modification expected to result in an increase in
annual expense or liability account balance exceeding $250,000) or another
executive officer holding title of equivalent or greater responsibility and,
provided further, that no amendment shall be made that is not consistent with
any applicable collective bargaining agreement. Any such amendment or
modification shall become effective on such date as the Board (or committee
thereof) or executive shall determine and may apply to Participants in this Plan
at the time thereof as well as to future Participants, provided, however, that,
unless permitted by applicable law, no such amendment or modification which
reduces the basis for the computation of benefits shall be retroactive as to
service prior to the date of such amendment or modification.

9.2 Termination

9.2(a) Termination of the Plan by an Employer. The Company may at any time, by
resolution adopted by its board of directors, terminate this Plan in its
entirety. In addition, any Employer may at any time terminate its participation
in this Plan by resolution adopted by its board of directors to that effect.
Contributions of an Employer to the Plan are conditioned on the receipt from the
Internal Revenue Service of an initial favorable determination letter that this
Plan and the Trust as adopted by the Company meets the requirements of section
401(a) of the Code and that the Trust is exempt from tax under section 501(a) of
the Code, and if the Internal Revenue Service shall refuse to issue such letter,
any Employer may terminate its participation in this Plan and direct the Trustee
to pay and deliver to that Employer the portion of the Trust applicable to its
contributions.

9.2(b) Vesting and Distribution Upon Termination or Partial Termination. Upon
termination or partial termination of the Plan, the benefit as of the date of
termination or partial termination, as the case may be, of all affected
Participants shall be fully vested; provided, however, that full vesting shall
be required with respect to a termination or partial termination only to the
extent the Plan is then funded.

 

14



--------------------------------------------------------------------------------

Allocation and distribution of the terminated portion of the Trust Fund shall
thereafter be made in accordance with the applicable requirements of ERISA and
the Code and with any applicable approval of the Pension Benefit Guaranty
Corporation (the “PBGC”). If the Administrator is notified by PBGC that PBGC is
unable to determine that the Trust Fund is sufficient to discharge when due all
obligations of the Plan with respect to benefits guaranteed by PBGC pursuant to
section 4022 of ERISA, then the allocation and distribution of such portion of
the Trust shall be made only under the direction of PBGC or a United States
district court pursuant to section 4044 of ERISA.

In the event that, after the termination of the Plan, any assets remain after
such allocation, such assets shall be paid to the Company. The portion of the
assets allocated to provide benefits to any person or group of persons may be
applied for the benefit of such person or persons by the distribution of cash,
continuance of the Trust, establishment of a new Trust, purchase of annuities
from an insurance company, or otherwise, as determined by the Investment
Fiduciary in its sole discretion; provided, however, that the benefit of any
Participant or former Participant who is married and has satisfied the vesting
requirement shall, unless such person shall elect otherwise, be paid in the form
set forth in the Plan relating to manner of distribution with respect to married
Participants and, if the surviving Spouse of a deceased Participant or deceased
former Participant is entitled to receive a benefit pursuant to the Plan
provisions relating to manner of distribution with respect to married
Participants or to pre-retirement death benefits, as the case may be, such
benefit shall, unless such person shall elect otherwise, be paid in the form set
forth therein.

Contributions of an Employer to the Plan are conditioned on the receipt from the
Internal Revenue Service of an initial favorable determination letter that the
Plan and Trust Fund as adopted by the Company meet the requirements of section
401(a) of the Code and that the Trust is exempt from tax under section 501(a) of
the Code, and, in the event that the Internal Revenue Service shall refuse to
issue such letter, the Company may terminate the Plan and shall direct the
Trustee to pay and deliver the Trust to the Company.

12. Effective on and after the Effective Time, the text of Appendix A-2 of the
Plan is deleted and replaced as follows: “Reserved,” and all references to the
“Administrative Committee” shall be deleted.

 

15



--------------------------------------------------------------------------------

13c. Effective on and after the Effective Time, Appendix A-13 is amended by
replacing the entirety of the text as follows:

A-13 “Company” means Exelon Corporation, and its successor and assigns.

14. Effective on and afterthe Effective Time, Appendix A-16 is amended by
replacing the entirety of the text as follows:

A-16 “Disability Plan” means the Constellation Energy Group, Inc. Long-Term
Disability Plan, the Exelon Corporation Long Term Disability Plan, or any
successor plan.

15. Effective on and after November 30, 2012, Appendix A-20 is amended by adding
the following at the end thereof:

For employees who employees who were Transferred Employees as that term is
defined in the Purchase and Sale Agreement by and between Constellation Power
Source Generation, Inc. as Seller, and Raven Power Holdings LLC as Buyer, dated
as of August 8, 2012, Credited Service for purposes of determining the Early
Retirement Adjustment Factor shall include all time periods while employed by
the Buyer, and dit for age attained during employment with the Buyer until such
time as the Transferred Employee elects to receive benefits under the Plan; and
(ii)

16. Effective on and after the Effective Time, a new Appendix A-20a shall be
added immediately following Appendix A-20 as follows:

A-20a “Effective Time” means the effective time of the transaction that is the
subject of the Merger Agreement, as such term is defined in the Merger
Agreement.

 

16



--------------------------------------------------------------------------------

17. Effective on and after the Effective Time, Appendix A-21 shall be amended by
adding a sentence after the first sentence as follows:

Effective as of the Effective Time, Employee shall not include any person who
was: (i) employed immediately prior to the Effective Time at Exelon or a
facility owned immediately before the Effective Time by Exelon or (ii) initially
employed on or after the Effective Time at a facility owned immediately before
the Effective Time by Exelon.

18. Effective on and after the Effective Time, the text of Appendix A-24a is
deleted and replaced as follows, and all references to the “Executive Group”
shall be deleted.

A-24a “Exelon” means Exelon Corporation and any of its affiliates that was an
affiliate immediately before the Effective Time.

19. Appendix A-21 of the Plan is amended by adding the following new sentence at
the end thereof:

Notwithstanding anything contained herein to the contrary, an Employee shall not
include an individual who has received a Special Lump Sum Payment or an
Immediately Commencing Annuity in accordance with Section 3.6.

20. Appendix A-29 of the Plan is amended by inserting the following new sentence
at the end thereof:

Notwithstanding the foregoing, a Participant shall not be entitled to any amount
payable from the Trust under the Plan following the Participant’s receipt of a
Special Lump Sum Payment within the meaning of Section 3.6.

21. Effective on and after the Effective Time, Appendix A-30 is amended by
replacing the entirety of its text as follows:

A-30 “Investment Fiduciary” means the Company acting through the Exelon
Investment Office.

 

17



--------------------------------------------------------------------------------

22. Effective on and after the Effective Time, a new Appendix A-30a shall be
added immediately following Appendix A-30 as follows:

A-30a “Merger Agreement” means that Agreement and Plan of Merger, dated as of
April 28, 2011, by and among Exelon Corporation, Bolt Acquisition Corporation
and Constellation Energy Group, Inc.

23. Appendix A-35 of the Plan is amended by adding the following new sentence at
the end thereof:

An individual shall cease to be a Participant upon the date the individual is no
longer eligible to receive a benefit from this Plan (including, without
limitation, upon his or her receipt of a Special Lump Sum Payment as defined in
Section 3.6) or upon the individual’s Severance From Service Date if the
individual is not eligible to receive a benefit from this Plan.

24. Effective January 1, 2013, Appendix A-35 of the Plan is amended by adding
the following sentence to the end thereof:

No Employee hired on or after January 1, 2013 shall be a Participant, with the
exception of Employees of the Employer set forth in Appendix G.

25. Effective on and after the Effective Time, Appendix A-38 of the Plan is
amended by replacing the entirety of the text as follows:

A-38“Plan Administrator” means the Director, Employee Plans and Programs of the
Company (or the position succeeding to that function).

26. Appendix A-44 of the Plan is amended by inserting the following new sentence
before the last sentence of the first paragraph therein:

For distributions with a Benefit Commencement Date on or after December 1, 2012,
other than as set forth in Section 3.6, the interest rate shall be the rate as
defined in Section 417(e)(3)(C) of the Code for the fifth month preceding the
calendar year in which such distribution is made or commences; provided,
however, that the rate as defined in Section 417(e)(3)(C) of the Code for the
month in which such distribution is made or commences shall be used if more
favorable to the distributee during the period beginning December 1, 2012
through December 1, 2013.

 

18



--------------------------------------------------------------------------------

27. Effective as of the June 1, 2012, Appendix A-45 is amended by replacing the
entirety of the text as follows:

A-45 “Trustee” means the Northern Trust Company or any successor Trustee
appointed by the Board of Directors.

28. Appendix G shall be deleted in its entirety, and replaced with a new
Appendix G, attached hereto.

*****

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelon Corporation has caused this instrument to be executed
by its duly authorized officer on this          day of                     ,
2012.

 

CONSTELLATION ENERGY GROUP, INC. By:      

Amy E. Best

Senior Vice President and

Chief Human Resource Officer

 

20



--------------------------------------------------------------------------------

APPENDIX G

DESIGNATED SUBSIDIARIES

Employees of the following subsidiary are eligible to participate in the Plan on
the same terms and conditions as set forth therein, except as otherwise provided
below:

BGE Home Products and Services, LLC:

a. An individual who is a Participant on December 31, 1999 and an Employee of
BGE Home Products & Services, Inc. on January 1, 2000, is subject to 1.2 of the
Plan except that PEP is modified as described in b. below. Notwithstanding the
preceding sentence, an individual who is an Employee of Constellation Energy
Source, Inc. on December 31, 1999, who transfers to BGE Home Products &
Services, Inc. effective January 1, 2000, and was hired by Constellation Energy
Source, Inc. after December 31, 1994, shall participate in PEP as modified in b.
below. An individual who is a Participant in the Traditional Pension Plan after
December 31, 1999 by reason of the preceding will cease participating in the
Traditional Plan once he/she ceases to earn Credited Service. If such an
individual again earns Credited Service, he/she shall participate in PEP as
modified in b. below. All other individuals shall participate in PEP as modified
in b. below.

b. Participants who are Employees of BGE Home Products & Services, Inc. shall
have the following modifications to PEP:

(i) A Participant’s Total Pension Credits in Appendix A for the period of time
during which the Participant is employed by BGE Home Products & Services, Inc.
shall equal the sum of (1) 0.025 times the Credited Service earned in each Plan
Year prior to the Plan Year in which the Participant reaches age 40, (2) 0.05
times the Credited Service earned in each Plan Year after the Plan Year in which
the Participant reaches age 39 and before the Plan Year in which the Participant
reaches age 50, and (3) 0.075 times the Credited Service earned in each Plan
Year after the Participant reaches age 49.

(ii) The only form of pension payments that a Participant may elect under PEP
pursuant to 3.1(b) is monthly installments; lump sum payment is not available
except if pursuant to the automatic lump sum cash-out provisions of 3.3(e);
3.3(h) therefore is not applicable. This (ii) is not applicable to a Participant
who accrued any benefits under PEP while employed by an Employer whose Employee
Participants were eligible to elect under PEP pursuant to 3.1(b) a lump sum, and
then after January 1, 2000 transferred

 

21



--------------------------------------------------------------------------------

employment to BGE Home Products & Services, Inc. This (ii) is not applicable to
a Participant who received benefits under the Special Window for Employees
Employed by BGE Home (as part of BGE Home’s closing of its retail appliance and
merchandise stores and the reorganization of BGE Home because of that closing)
under the Constellation Energy Group, Inc. Severance Plan.

(iii) The Preretirement Survivor Benefit under 5.8 may be paid as a lump sum.

(iv) The third sentence in the definition of Annuity Factor in Appendix A is not
applicable unless the Participant transferred employment to BGE Home Products &
Services, Inc. after January 1, 2000, and was eligible for Early Retirement
under 2.2 at the time he/she was employed by the Company or a subsidiary listed
in this Appendix G other than BGE Home Products & Services, Inc. or BGE
Commercial Building Systems, Inc.

Employees of the following subsidiaries who were hired prior to January 1, 2013
are eligible to participate in the Plan on the same terms and conditions set
forth therein, except as set forth below.

Constellation Power, Inc.

Constellation Energy Commodities Group, Inc. (formerly known as Constellation
Power Source, Inc.) Constellation Power Source Generation, Inc.

Constellation Energy Source, Inc.

BGE Home Products and Services, LLC (formerly known as BGE Home Products and
Services, Inc.)1

 

 

1  a. An individual who is a Participant on December 31, 1999 and an Employee of
BGE Home Products & Services, Inc. on January 1, 2000, is subject to 1.2 of the
Plan except that PEP is modified as described in b. below. Notwithstanding the
preceding sentence, an individual who is an Employee of Constellation Energy
Source, Inc. on December 31, 1999, who transfers to BGE Home Products &
Services, Inc. effective January 1, 2000, and was hired by Constellation Energy
Source, Inc. after December 31, 1994, shall participate in PEP as modified in b.
below. An individual who is a Participant in the Traditional Pension Plan after
December 31, 1999 by reason of the preceding will cease participating in the
Traditional Plan once he/she ceases to earn Credited Service. If such an
individual again earns Credited Service, he/she shall participate in PEP as
modified in b. below. All other individuals shall participate in PEP as modified
in b. below.

   b. Participants who are Employees of BGE Home Products & Services, Inc. shall
have the following modifications to PEP:

   (i) A Participant’s Total Pension Credits in Appendix A for the period of
time during which the Participant is employed by BGE Home Products & Services,
Inc. shall equal the sum of (1) 0.025 times the Credited Service earned in each
Plan Year prior to the Plan Year in which the Participant reaches age 40,
(2) 0.05 times the Credited Service earned in each Plan Year after the Plan Year
in which the Participant reaches age 39 and before the Plan Year in which the
Participant reaches age 50, and (3) 0.075 times the Credited Service earned in
each Plan Year after the Participant reaches age 49.

   (ii) The only form of pension payments that a Participant may elect under PEP
pursuant to 3.1(b) is monthly installments; lump sum payment is not available
except if pursuant to the automatic lump sum cash-out provisions of 3.3(e);
3.3(h) therefore is not applicable. This (ii) is not applicable to a Participant
who accrued any benefits under PEP while employed by an Employer whose Employee
Participants were eligible to elect under PEP pursuant to 3.1(b) a lump sum, and
then after January 1, 2000 transferred employment to BGE Home Products &
Services, Inc. This (ii) is not applicable to a Participant who received
benefits under the Special Window for Employees Employed by BGE Home (as part of
BGE Home’s closing of its retail appliance and merchandise stores and the
reorganization of BGE Home because of that closing) under the Constellation
Energy Group, Inc. Severance Plan.

   (iii) The Preretirement Survivor Benefit under 5.8 may be paid as a lump sum.

   (iv) The third sentence in the definition of Annuity Factor in Appendix A is
not applicable unless the Participant transferred employment to BGE Home
Products & Services, Inc. after January 1, 2000, and was eligible for Early
Retirement under 2.2 at the time he/she was employed by the Company or a
subsidiary listed in this Appendix G other than BGE Home Products & Services,
Inc. or BGE Commercial Building Systems, Inc.

 

22



--------------------------------------------------------------------------------

BGE Commercial Building Systems, Inc.2

 

 

 

2  a. An individual who is a Participant on December 31, 1999 and an Employee of
BGE Commercial Building Systems, Inc. on January 1, 2000, is subject to 1.2 of
the Plan except that PEP is modified as described in b. below. An individual who
is a Participant in the Traditional Pension Plan after December 31, 1999 by
reason of the preceding sentence will cease participating in the Traditional
Plan once he/she ceases to earn Credited Service. If such an individual again
earns Credited Service, he/she shall participate in PEP as modified in b. below.
All other individuals shall participate in PEP as modified in b. below.

   b. Participants who are Employees of BGE Commercial Building Systems, Inc.
shall have the following modifications to PEP:

   (i) A Participant’s Total Pension Credits in Appendix A for the period of
time during which the Participant is employed by BGE Commercial Building
Systems, Inc. shall equal the sum of (1) 0.025 times the Credited Service earned
in each Plan Year prior to the Plan Year in which the Participant reaches age
40, (2) 0.05 times the Credited Service earned in each Plan Year after the Plan
Year in which the Participant reaches age 39 and before the Plan Year in which
the Participant reaches age 50, and (3) 0.075 times the Credited Service earned
in each Plan Year after the Participant reaches age 49.

   (ii) The only form of pension payments that a Participant may elect under PEP
pursuant to 3.1(b) is monthly installments; lump sum payment is not available
except if pursuant to the automatic lump sum cash-out provisions of 3.3(e).
3.3(h) therefore is not applicable. This (ii) is not applicable to a Participant
who accrued any benefits under PEP while employed by an Employer whose Employee
Participants were eligible to elect under PEP pursuant to 3.1(b) a lump sum, and
then after January 1, 2000 transferred employment to BGE Commercial Building
Systems, Inc. The Preretirement Survivor Benefit under 5.8 may be paid as a lump
sum.

   (iii) The third sentence in the definition of Annuity Factor in Appendix A is
not applicable unless the Participant transferred employment to BGE Commercial
Building Systems, Inc. after January 1, 2000, and was eligible for Early
Retirement under 2.2 at the time he/she was employed by the Company or a
subsidiary listed in this Appendix G other than BGE Home Products & Services,
Inc. or BGE Commercial Building Systems, Inc.



 

23



--------------------------------------------------------------------------------

Baltimore Gas and Electric Company3

Constellation Nuclear Services, Inc.

Constellation Generation Group, LLC

Constellation Operating Services, Inc.; Constellation Operating Services; COSI
Central Wayne, Inc. (Employees represented by a union under a collective
bargaining agreement are not eligible to participate); COSI Synfuels, Inc.; COSI
Sunnyside, Inc.; COSI Puna, Inc.; PCI Operating Company Partnership4

 

 

3  With respect to an Employee of the Comfort Link division of Baltimore Gas and
Electric Company, only individuals who are both a Participant on December 31,
1999 and an Employee of the Comfort Link division of Baltimore Gas and Electric
Company on January 1, 2000, shall be eligible to participate in the Plan.
Notwithstanding anything in the Plan to the contrary, the Vice-Chairman of
Baltimore Gas and Electric Company will not be eligible to participate in this
Plan.

4  Employees of each listed subsidiary are eligible for participation in PEP
effective January 1, 2003.

 

   For purposes of 4.2, Vesting Service shall be computed using as the
Employment Commencement Date the date on which an Employee first performed an
hour of service for the subsidiary. However, if the Participant was an Employee
on January 1, 2003 and was employed by one of the following entities on the day
immediately preceding the date the Employee became employed by the subsidiary,
by A/C Power or by Trona Operating Partners, G.P. (or one of their
subsidiaries), the Employment Commencement Date shall be the date on which the
Employee first performed an hour of service for such entity (but in no event
prior to any date noted in parentheses below):

   Malacha Power Project, Inc.

   Sunnyside Operating Associates

   Niagara Mohawk Power Corporation

   Consolidated Edison Company of New York (but only if the Employee was hired
by COSI Astoria after August 20, 1999)

   OESI Power (but only if the Employee was transferred to Constellation
Operating Services, Inc. or one of its subsidiaries from OESI Power on
January 6, 1993)

   Kerr McGee Corporation—(but only if the Employee became an employee of
Constellation Operating Services, Inc., A/C Power, or Trona Operating Partners,
G.P. on December 1, 1990)

   Ahlstrom Pyropower (or any other employer wholly or partially owned directly
or indirectly, by Ahlstrom Pyropower (or any successor thereto))

   Ultrasystems, Inc.

   Hadson Corporation

   LG&E Power, Inc

   LUZ International

   U C Operating Services

   Panther Creek Fuels Company

   Nevada Operations, Inc.

   Central Wayne County Sanitation Authority

   U. S. Generating (COSI Carr Street)

   Ormat Energy Systems, Inc.

   Ormat Systems, Inc.

   Baltimore Gas and Electric Company (or any other employer wholly or partially
owned directly or indirectly, by Baltimore Gas and Electric Company (or any
successor thereto)) A/C Power

   For purposes of 2.1 and A-31, Vesting Service shall be used instead of
Credited Service to determine whether a Participant is eligible for Normal
Retirement.

   For purposes of 2.2 and A-19, Vesting Service shall be used instead of
Credited Service to determine whether a Participant is eligible for Early
Retirement.

   For purposes of 4.3, Credited Service shall only include months beginning on
or after January 1, 2003 during which an Employee works at least one hour for
the Employer while classified as a Full-Time Employee.

 

24



--------------------------------------------------------------------------------

Constellation NewEnergy, Inc5

 

 

5  Effective April 1, 2011. For purposes of Section 4.2, Vesting Service shall
be computed using as the Employment Commencement Date the date on which the
Employee first performed an hour of service for this subsidiary. For purposes of
Section 4.3, Credited Service for work performed as an Employee of this
subsidiary shall only include months beginning on or after April 1, 2011 during
which the Employee works at least one hour while classified as a Full-Time
Employee.

 

25



--------------------------------------------------------------------------------

CNE Gas Holdings, Inc.6

Exelon Business Services Corporation7

Exelon Generation Company, LLC8

 

 

6  Effective April 1, 2011. For purposes of Section 4.2, Vesting Service shall
be computed using as the Employment Commencement Date the date on which the
Employee first performed an hour of service for this subsidiary. For purposes of
Section 4.3, Credited Service for work performed as an Employee of this
subsidiary shall only include months beginning on or after April 1, 2011 during
which the Employee works at least one hour while classified as a Full-Time
Employee.

7  For Employees who were Employees of Constellation Energy Group, Inc.
immediately prior to the Effective Time.

8  For Employees who were Employees of Constellation Energy Group, Inc.
immediately prior to the Effective Time.

 

26